Citation Nr: 0115462	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-12 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal and continued the 10 percent disability evaluation 
assigned for service-connected post-traumatic stress 
disorder.

The Board notes that the veteran's representative put forth 
the argument in its March 2001 VA Form 646, Statement of 
Accredited  Representative in Appealed Case, that the veteran 
implicitly requested that his claims for service connection 
for hypertension and transient ischemic attack be reopened 
when he submitted the medical statement of S.A., M.D., with 
his May 1999 request to reopen his claim for an increased 
evaluation.  These issues are not properly before the Board 
on appeal and, as such, are referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, chronic sleep impairment, and mild memory 
loss.



CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 30 
percent for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded a VA 
examination and the RO made reasonable efforts to obtain 
relevant records, but the veteran has not participated in 
any treatment for the disability at issue.  The veteran was 
also given the opportunity to appear and testify before 
either an RO Hearing Officer or a member of the Board to 
advance any and all arguments in favor of his claim, but he 
declined to do so.  The Board also notes that the RO 
informed the veteran in a letter dated in March 2001, that 
all notice and development requirements under the Veterans 
Claims Assistance Act of 2000 had been considered and met.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence of record shows that the veteran does not 
participate in any treatment for a psychiatric disorder nor 
does he take any psychotropic medication.  In October 1997, 
he applied for VA compensation benefits and related "combat 
fatigue" as a disability.  In development of that claim, the 
veteran underwent VA psychiatric evaluation in January 1998.  
He related living with his wife and working as a sales clerk 
at her used book store for twelve years, having friends, and 
feeling uncomfortable talking about his combat experiences.  
The veteran stated that he avoided thinking about his combat 
experiences and had difficulty sleeping due to intrusive 
dreams; he was tearful when discussing his combat experiences 
with the examiner.  Upon examination, the veteran was found 
to be depressed with an appropriate affect; his speech was 
clear, relevant and spontaneous.  Judgment and insight were 
intact; short and long term memory were good.  The veteran 
was found to have post-traumatic stress disorder and a Global 
Assessment of Functioning score of seventy was assigned.

In May 1999, a private psychiatrist reported that he had met 
with the veteran on six different occasions for approximately 
one hour each in order to determine the level of severity of 
any psychiatric and related conditions and to refine a plan 
of treatment.  The psychiatrist reported that the veteran had 
recurrent and distressing recollections of combat events, 
flashbacks and perceptional distortions, intense 
psychological disorder, reactions such as sweating and 
increased rate of respiration when discussing combat events, 
avoidance of thoughts of traumatic events, marked and 
persistent diminished interest and participation in 
significant activities, restricted range of affect and 
blunting of many emotional responses, difficulty sleeping, 
exaggerated startle response, hypervigilance, and difficulty 
concentrating.  It was noted that the veteran had become 
quite adept in hiding his intense psychological distress.  
The psychiatrist opined that the veteran's post-traumatic 
stress disorder had caused significant impairments and 
distress in at least his social and occupational areas of 
functioning; however, there was no mention in the report of 
the veteran's continuing relationship with his wife nor of 
his work history.  A Global Assessment of Functioning score 
of fifty-nine was assigned and the veteran's prognosis was 
said to be fair to guarded for the short-term.  It was 
recommended that the veteran participate in appropriate 
psychiatric treatment.

In February 2000, the veteran again underwent VA psychiatric 
evaluation.  He related that he was supported by Social 
Security benefits and did not make mention of his work 
history as a sales clerk at his wife's used book store.  The 
veteran stated that he lived with his wife and avoided 
thinking of his combat experiences.  He related having 
distressing dreams, feelings of guilt for having not been 
hurt when his friends were killed in service, difficulty 
concentrating, and feeling depressed and anxious at times.  
The veteran again stated that he did not take any 
psychotropic medication nor did he participate in any 
psychiatric treatment for his post-traumatic stress disorder 
or any other psychiatric disorder.  Upon examination, he was 
cooperative with spontaneous, coherent and relevant speech.  
There were no signs of psychosis and he was alert and 
oriented.  The veteran's mood was dysphoric, he was tearful 
when discussing his combat experiences, and he could only 
remember two out of three items after five minutes.  An Axis 
I diagnosis of post-traumatic stress disorder was rendered 
and a Global Assessment of Functioning score of sixty-five 
assigned.  It was noted that the veteran had some difficulty 
in social and occupational functioning, but was able to 
maintain a stable relationship with his wife.

The veteran's post-traumatic stress disorder has been 
evaluated under 38 C.F.R. § 4.140, Diagnostic Code 9411.  
Post-traumatic stress disorder is a chronic adjustment 
disorder and the formula for evaluating such disorders is set 
out in Diagnostic Code 9440.  Specifically, a 10 percent 
disability evaluation is assigned when there is evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or when an individual's symptoms are controlled with 
continuous medication; a 30 percent disability evaluation is 
assigned when there is evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events); and, a 50 percent disability 
evaluation is assigned when there is evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

As outlined above, the evidence of record shows that the 
veteran maintains a stable relationship with his wife and 
does not participate in any type of psychiatric treatment.  
He has intrusive thoughts, nightmares, difficulty sleeping, 
difficulty concentrating, and a depressed mood.  Although the 
veteran's memory has been found to be good, most recently his 
memory has been reported as diminished in that he could only 
recall two out of three items at five minutes in February 
2000.  He is not limited by panic attacks or suspiciousness.  
Accordingly, the Board finds that the veteran exhibits about 
half of the symptoms outlined in the criteria for a 30 
percent disability evaluation for post-traumatic stress 
disorder.  Specifically, he has a depressed mood, a chronic 
sleep impairment, and mild memory loss.  Thus, applying the 
principle of 38 C.F.R. § 4.7 which states that the higher of 
two evaluations will be assigned if there is a question of 
which evaluation criteria are more nearly approximated by the 
disability picture, the Board finds that an increase to 30 
percent shall be granted under Diagnostic Code 9411 for the 
veteran's post-traumatic stress disorder.  The record does 
not suggest that the veteran has occupational and social 
impairment with reduced reliability and productivity so as to 
meet the criteria of a 50 percent evaluation.  For example, 
he does not display flattened affect, poor judgment, or 
abnormal speech patterns.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran. 

ORDER

A disability evaluation of 30 percent for post-traumatic 
stress disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

